 1
   Darrel B. Carter                                                 JUDGE CHRISTOPHER M. ALSTON
 2 WSBA #20318                                                      Chapter:       7
   CBG LAW GROUP PLLC                                               Date:          9/18/20
   Gateway One Building, Suite 235                                  Place:         Telephonic
 3 11400 SE 8th St.                                                 Time:          9:30 a.m.
   Bellevue, WA 98004                                               Response Date:
 4 Telephone: (425) 283-0432
   Fax: (425) 283-5560
 5 Attorney for CBG Law Group, PLLC

 6

 7                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     In re:                                                  No. 15-10671
 9
     CAROL ANN PORTER                                        OPPOSITION TO SUPPLEMENTAL
10                                                           BRIEF OF DEBTOR CAROL ANN
                              Debtor.                        PORTER RE DISGORGEMENT
11
                                             1)        INTRODUCTION
12
              The law is clear. Debtor’s claims against Carter for fee disgorgement are barred by the
13
     doctrine of res judicata, and Debtor cannot meet the “good cause” standard required to hear a
14
     motion for reconsideration after the appeal period has expired. As such, Debtor’s motion for
15
     disgorgement should be rejected.
16
                                                  2)    ARGUMENT
17
     a)       The Fee Orders Are Final and Thus Debtor’s Claims against Carter Are Prohibited by Res
18            Judicata.
19

20

21

22

23
     Opposition to Supplemental Brief of Debtor - 1                   CBG LAW GROUP PLLC
                                                                      Gateway One Building, Suite 235
                                                                      11400 SE 8th St.
                                                                      Bellevue, WA 98004
                                                                      (425) 283-0432

      Case 15-10671-CMA             Doc 281        Filed 09/15/20    Ent. 09/15/20 15:02:46      Pg. 1 of 4
 1           Debtor’s claims against Carter are barred by res judicata. 1 Res judicata precludes lawsuits

 2 on any claims that were raised or could have been raised in a prior action. 2 Res judicata applies

 3 where there is: (1) an identity of claims, (2) a final judgment on the merits, (3) by a court of

 4 competent jurisdiction, and (4) privity between the parties. 3 Here, Debtor only contests the second

 5 element. In fact, in her supplemental briefing she states, “were there a final order awarding fees, it

 6 would be res judicata on the issues raised in the Objection and Motion to Disgorge.” But the

 7 Court’s May 3, 2016 Order Granting Final Application for Allowance of Compensation and

 8 Reimbursement of Expenses was just that – a final order. 4 The Order’s inclusion of the word

 9 “final” makes this clear. Moreover, it was the final order entered in the Chapter 11 proceeding

10 before it continued as a Chapter 7. 5

11           Layson’s Restorations, Inc. v. Sterbick also concerned a malpractice allegation in the

12 handling of a bankruptcy matter. 6 There, debtor appealed a bankruptcy court order summarily

13 dismissing its adversary complaint based on the doctrine of res judicata. 7 On appeal, the Court

14 analyzed whether the debtor satisfied the “final judgment on the merits” element of res judicata. 8

15 Ultimately, the fact that the bankruptcy court had issued an order regarding debtor’s former

16 counsel’s final fee request satisfied the element, because it meant the Court had conclusively

17 determined how much he was owed. 9 Similarly, here the Court’s Order Granting Final Application

18
     1
        Undersigned counsel adamantly disputes that his representation of the Debtor fell below the standard of care.
19      These arguments are addressed in Carter’s Opposition to Motion for Disgorgement and will not be repeated
        here.
20   2
        Layson’s Restorations, Inc. v. Sterbick, 3:16-CV-05034-RJB, 2016 WL 3000263, *7 (W.D. Wash. May 25,
        2016); citing Stewart v. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). (emphasis added).
     3
        Id.
21   4
        See Dkt. 138.
     5
        See Dkt. 106.
22   6
        Id. at *1.
     7
        Id.
23
     8
        Id. at *9.
     9
        Id.
     Opposition to Supplemental Brief of Debtor - 2                         CBG LAW GROUP PLLC
                                                                            Gateway One Building, Suite 235
                                                                            11400 SE 8th St.
                                                                            Bellevue, WA 98004
                                                                            (425) 283-0432

         Case 15-10671-CMA           Doc 281       Filed 09/15/20        Ent. 09/15/20 15:02:46           Pg. 2 of 4
 1 for Allowance of Compensation and Reimbursement of Expenses fulfills the “final judgment on

 2 the merits” prong. By entering this order, the Court conclusively determined what amount Carter

 3 was owed for work related to Debtor’s Chapter 11 proceeding. Had Debtor wanted to assert claims

 4 of fee disgorgement she could, and should have, done it prior to the Court’s Order approving

 5 Carter’s final application for compensation. Since she did not, and the Court entered its final order

 6 awarding fees – by Debtor’s own admission – the issues raised in her Objection and Motion to

 7 Disgorge Fees are prohibited under res judicata.

 8 b)        Debtor Cannot Establish the “Good Excuse” Standard Required to Hear Motion for
             Reconsideration Sought After the Appeal Period Has Expired.
 9
             When reconsideration under Rule 3008 is sought after the 10-day appeal period has
10
     expired, the motion is subject to the constraints of FRCP 60(b). 10 Under FRCP 60(b), the party
11
     seeking reconsideration is not permitted to revisit the merits of the underlying judgment or argue
12
     that the trial court committed some legal error in arriving at that judgment, unless the party first
13
     establishes a good excuse. 11 Here, Debtor has established no such excuse. Instead, she contends
14
     that Carter was her attorney until she hired new counsel who appeared on December 26, 2019. Not
15
     only is this untrue, it is also unclear how Carter’s failure to withdraw as Debtor’s attorney
16
     constitutes the “good excuse” required to reconsider the Court’s Order approving Carter’s final
17
     application for fees. Carter would still be entitled to his administrative fees expended up to the
18
     May 3, 2016 Order whether he stayed on as Debtor’s counsel or not. Furthermore, Debtor knew
19
     as early as February 2017 that Carter no longer represented her in the bankruptcy proceeding, and
20
     advised the Court of the same. 12 If Debtor had an issue with Carter’s fee request, and the Court’s
21

22
     10
        In re Wylie, 349 B.R. 204, 209, 66 Fed.R.Serv.3d 39 (2006).
23
     11
        Id. at 209-10.
     12
        See Carter Decl. at ¶ 45.
     Opposition to Supplemental Brief of Debtor - 3                    CBG LAW GROUP PLLC
                                                                       Gateway One Building, Suite 235
                                                                       11400 SE 8th St.
                                                                       Bellevue, WA 98004
                                                                       (425) 283-0432

      Case 15-10671-CMA             Doc 281      Filed 09/15/20       Ent. 09/15/20 15:02:46      Pg. 3 of 4
 1 final approval thereof, she could have objected as soon as she became aware Carter was no longer

 2 representing her – not three years later.

 3                                             3)       CONCLUSION

 4           Debtor’s supplemental briefing is unconvincing and unsupportive of her position regarding

 5 disgorgement of Carter’s fees. The issues raised in Debtor’s Motion to Disgorge are prohibited by

 6 the doctrine of res judicata, as these claims should have been raised prior to approval of Carter’s

 7 final fee application, but were not. Furthermore, any attempt to appeal the Final Order is now

 8 untimely. As such, Debtor’s motion for disgorgement should be rejected.

 9           DATED this 15th day of September 2020.

10                                                       CBG LAW GROUP, PLLC

11

12                                                       by     /s/ Darrel Carter
                                                         Darrel B. Carter, WSBA #20318
13                                                       Attorney for CBG Law Group, PLLC

14
                                         DECLARATION OF SERVICE
15
             I hereby certify, under penalty of perjury, that on this day I served upon the attorney for
16
     the Carol A. Porter, by causing to be served by ECF and/or mailed by 1st class mail a copy of the
17
     document to which this certificate is attached.
18
             DATED this 15th day of September 2020.
19
                                                         CBG LAW GROUP, PLLC
20

21
                                                         by     /s/ Darrel Carter
22                                                       Darrel B. Carter, WSBA #20318
                                                         Attorney for CBG Law Group, PLLC
23
     Opposition to Supplemental Brief of Debtor - 4                   CBG LAW GROUP PLLC
                                                                      Gateway One Building, Suite 235
                                                                      11400 SE 8th St.
                                                                      Bellevue, WA 98004
                                                                      (425) 283-0432

      Case 15-10671-CMA             Doc 281         Filed 09/15/20   Ent. 09/15/20 15:02:46      Pg. 4 of 4
